Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jonathan Fein appeals the magistrate judge’s * order entering judgment in JTH Tax, Incorporated’s favor on its claim for breach of a franchise agreement, as well as its request for a permanent injunction against Fein. We have reviewed the record and find no reversible error. Accordingly, we affirm the magistrate judge’s judgment. See JTH Tax, Inc. v. Fein, No. 2:08-cv-00021-FBS (E.D. Va. entered Jan. 27, 2009; amended by order entered Feb. 23, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to the jurisdiction of the magistrate judge under 28 U.S.C. § 636(c) (2006).